Case 2:20-cv-00146-AWA-DEM Document 21 Filed 03/01/21 Page 1 of 2 PageID# 280




                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                   Norfolk Division


 LLOYD VAN SHAWN DOWNING (#1180554)

        Petitioner,
 v.                                                     CIVIL ACTION NO. 2:20cv146

 HAROLD W. CLARKE, Director,
 Virginia Department of Corrections,

        Respondent.


                                         FINAL ORDER

        This matter was initiated by petition for a writ of habeas corpus under 28 U.S.C. § 2254.

 The petition alleges the violation of Petitioner’s constitutional rights pertaining to his 2004

 convictions and sentencing in the Accomack County Circuit Court for aggravated malicious

 maiming, robbery, and use of a firearm in the commission of a felony. As a result of the

 convictions, Petitioner was sentenced to prison serve a term of life on the robbery conviction,

 twenty years on the aggravated malicious maiming conviction, and five years on the firearms

 conviction, with each sentence to run consecutively.

        The petition was referred to a United States Magistrate Judge for report and

 recommendation pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and (C) and Local Civil

 Rule 72 of the Rules of the United States District Court for the Eastern District of Virginia. The

 Magistrate Judge’s Report and Recommendation recommends dismissal of the petition with

 prejudice. The Report and Recommendation advised each party of his right to object and the time

 limit for doing so. The Court has received no objections, and the time for filing objections has

 now expired.
Case 2:20-cv-00146-AWA-DEM Document 21 Filed 03/01/21 Page 2 of 2 PageID# 281




        Accordingly, this Court accepts the findings and recommendations set forth in the Report

 and Recommendation and it is ORDERED that Respondent’s Motion to Dismiss (ECF No. 15) is

 GRANTED, and that Mr. Downing’s petition is DENIED and DISMISSED with prejudice.

        Finding that the basis for dismissal of Petitioner’s § 2254 petition is not debatable, and

 alternatively finding that Petitioner has not made a “substantial showing of the denial of a

 constitutional right,” a certificate of appealability is DENIED. 28 U.S.C. § 2253(c); see Rules

 Gov. § 2254 Cases in U.S. Dist. Cts. 11(a); Miller-El v. Cockrell, 537 U.S. 322, 335–38 (2003);

 Slack v. McDaniel, 529 U.S. 473, 483–85 (2000).

        Petitioner is ADVISED that because a certificate of appealability is denied by this Court,

 he may seek a certificate from the United States Court of Appeals for the Fourth Circuit. Fed.

 Rule App. Proc. 22(b); Rules Gov. § 2254 Cases in U.S. Dist. Cts. 11(a). If Petitioner intends to

 seek a certificate of appealability from the Fourth Circuit, he must do so within thirty (30)

 days from the date of this Order. Petitioner may seek such a certificate by filing a written

 notice of appeal with the Clerk of the United States District Court, United States Courthouse,

 600 Granby Street, Norfolk, Virginia 23510.

        The Clerk is directed to mail a copy of this Final Order to Petitioner and to provide an

 electronic copy of the Final Order to counsel of record for Respondent.




                                                             /s/
                                                   Arenda L. Wright Allen
                                                 United States District Judge
 March 1, 2021
 Norfolk, Virginia


                                                 2
